Citation Nr: 0212239	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-31 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has presented to reopen a 
claim of entitlement to service connection for a back 
condition, and if so, whether service connection is 
warranted.  


(The issue of entitlement to service connection for a back 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a back condition.  

Subsequently, the RO reopened the veteran's claim in an April 
1996 rating action based on evidence submitted by the 
veteran.  The fact that the RO may have determined that new 
and material evidence was presented, and reopened the claim 
on that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Id. 

In July 1999, the Board remanded this matter to the RO for 
further development.  This case has been returned the Board 
for appellate consideration.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).  

This decision reopens the veteran's claim of entitlement to 
service connection for a back disorder.  Additional 
development will be undertaken pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903.))  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing the issue.


FINDINGS OF FACT

1.  In a September 1978 rating action, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  The veteran was notified of the determination 
in November 1978.  The veteran did not disagree with that 
rating decision.  

2.  The evidence submitted since the September 1978 rating 
action includes evidence which bears directly and 
substantially upon the issue of whether the veteran's back 
disorder was incurred during service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1978 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West Supp. 2002); 38 C.F.R. § 3.104, 3.160(d), 20.200, 
20.302 (2001).  

2.  New and material evidence has been received, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  In September 1994, a statement in support 
of claim was received from the veteran which was accepted as 
the veteran's application to reopen a claim for service 
connection for a back disorder.  No other form is necessary 
in this case.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In October 1995, the RO 
notified the veteran that he must submit new and material 
evidence in order to reopen his claim.  In response thereto, 
the veteran in October 1995 identified private medical 
treatment records that he felt were pertinent to his claim.  
The RO obtained the medical records identified by the veteran 
and associated them with the claims file.  The veteran 
received a copy of the February 1995 rating action which 
denied his claim and which summarized the evidence of record.  
The August 1996 Statement of the Case informed the veteran of 
the evidence of record and of the relevant regulations.  The 
May 1998 Supplemental Statement of the Case (SSOC) informed 
the veteran of the evidence necessary to substantiate his 
claims.  

In July 1999, the Board remanded this matter to the RO for 
due process matters.  In May 2002, VA informed the veteran of 
it's and the veteran's responsibility in obtaining evidence 
to substantiate the veteran's claim.  Likewise, a May 2002 
SSOC informed the veteran of the regulations regarding his 
claim.  Thus, the veteran has been informed of both what kind 
of evidence was needed and who was responsible for getting 
it.  Furthermore, all evidence of which VA has any notice is 
of record, so any failure to inform the veteran of whose 
responsibility it is to produce evidence is, at worst, 
harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In this case, 
the veteran has submitted private and VA medical records to 
support his claim.  Under prior law, VA had no duty to assist 
the veteran to develop evidence in support of his claims 
until the previously disallowed claims were reopened.  See 
Elkins v. West, 12 Vet. App. 209, 218 (1999).  More 
assistance has been provided in this case than is required.  
The requirement to notify the veteran of VA failure to obtain 
evidence is moot.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further action under the 
VCAA or its implementing regulations may be fruitful.  The 
requirements of the VCAA have been substantially met by the 
RO, and the RO has notified the veteran of the provisions of 
the law and the regulations.  No further development or 
notice is required before the Board may consider the appeal.


II.  New and Material

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  Certain 
disorders, including arthritis, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

This matter involves an attempt to reopen a previously denied 
claim; therefore, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal.  
If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2001).  

Entitlement to service connection for a back disorder was 
denied in a September 1978 rating action of which the veteran 
was notified in November 1978.  He did not disagree with that 
decision.  Therefore, the decision became final.  See 38 
U.S.C.A. § 7105(c).  

The veteran's claim may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  VA must 
review all of the evidence submitted since the last final 
disallowance in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug 29, 2001).  The veteran filed an 
application to reopen a claim for service connection for a 
back disorder in September 1994.  Therefore, the claim is 
governed by the previous version of 38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence that RO considered at the time of the September 
1978 rating action consisted of the veteran's service medical 
records, a VA medical record dated in January 1954, medical 
records from Saint Luke Episcopal Hospital dated from 
December 1955 to February 1957, a medical record from Mimiya 
Hospital dated in January 1958, medical records from Hospital 
Dumas dated from February 1978 to September 1978.  

The service medical records reflect that in March 1953 the 
veteran was seen for back strain.  The details involving the 
cause of the strain were not provided.  He was provided 
treatment and returned to duty shortly thereafter.  The 
report of a December 1953 separation examination shows no 
clinical findings with respect to a back disorder.  

When seen by VA in 1954, the veteran complained of back pain; 
however, no disorder was found.  

The medical records from Saint Luke Episcopal Hospital and 
Mimiya Hospital do not provide any information with respect 
to a back disorder.  

The medical records from Dumas Hospital reflect that the 
veteran was seen and treated for complaints of back pain 
beginning in 1978.  X-rays of the lumbar sacral spine dated 
in February 1978 reflect narrowing of the L5-S1 interspace.  
There was no other bone or joint pathology.  In May 1978, the 
veteran reported that he fell on his back and developed back 
pain with radiation to the ribs and shoulders.  

When the RO denied the reopening the veteran's claim in 
February 1995, it found that the evidence submitted was 
essentially cumulative in that it summarized or referred to 
evidence previously considered.  

The evidence submitted subsequent to the September 1978 
rating action consists of duplicate service medical records, 
numerous private and VA medical records (some of which are 
duplicative of those previously of record), lay statements 
from the veteran's spouse and sister, and photographs.  

The newly submitted private medical evidence includes a 
statement from Alfredo A. Bravo, M.D, dated in May 1995.  Dr. 
Bravo stated that the veteran has had herniated nucleus 
pulposus and recurrent back problems since 1973 according to 
his office records.  The doctor noted that the veteran has 
been treated by VA for back problems that may be related to a 
"back strain" or back strain due to an accident while on 
active duty.  The doctor opined that the veteran's current 
back disorder my be related to that episode in May 1953.  
This evidence is new and material.  This evidence bears 
directly and substantially upon the issue of whether the 
veteran's back disorder was incurred in service and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, this evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156, and the Board is required to reopen the previously 
denied claim.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent only, the appeal is granted.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

